DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In regard to claims 1- 9, the prior art does not disclose a method and storage medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
the target historical focusing information comprises a historical magnification ratio parameter and a historical in-focus parameter of the camera; acquiring a target object distance value corresponding to the historical magnification ratio parameter and the historical in-focus parameter; querying a target variable magnification curve corresponding to the target object distance value in a pre-stored correspondence between variable magnification curves and object distance values; and controlling the camera to perform the variable magnification based on the target variable magnification curve as stated in claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0373253, discloses an imaging device with a variable magnification lens; however, the prior art does not disclose querying a target variable magnification curve corresponding to the target object distance value in a pre-stored correspondence between variable magnification curves and object distance values; and controlling the camera to perform the variable magnification based on the target variable magnification curve.  US 2015/0241756, discloses an imaging system that controls a lens driver to maintain an in-focus state associated with a magnification variation; however, the prior art does not disclose querying a target variable magnification curve corresponding to the target object distance value in a pre-stored correspondence between variable magnification curves and object distance values; and controlling the camera to perform the variable magnification based on the target variable magnification curve.  US 2014/0267831, disclose an imaging device with a variable magnification lens; however, the prior art does not disclose querying a target variable magnification curve corresponding to the target object distance value in a pre-stored correspondence between variable magnification curves and object distance values; and controlling the camera to perform the variable magnification based on the target variable magnification curve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs